Title: To Benjamin Franklin from Edward Nathaniel Bancroft, 17 April 1784
From: Bancroft, Edward Nathaniel
To: Franklin, Benjamin



Honoured Sir
Chiswick April 17th 1784

I have received your two very kind letters of which the first was not dated & the last dated Passy March 26th. 1784 & I am very happy to find that you are well & I hope your Grandson Benjamin Franklin Bache is also. I received Mr Bache’s letter & answered it & which I hope, by this time, he has received.— My dear Mama, whom I have seen not long ago, has been very indifferently; but is now getting better: She has recd. a few days ago two letters from my dear Papa: the first dated the 15th of Januy. & the last dated the 25 th of Januy. which informs us that he was just agoing to sail for South Carolina & where he expected to be in 4 or 5 days & of his expectations of being in England about the end of June next & I flatter myself to see him in June.—

My dear sisters & brothers are in charming health except the last little one whose name was Sophia & who lately died of the Small-pox. All my sisters & brothers have been inoculated & now look as well as ever & they all join in giving their restpectful love to you & your beloved family.— I remain, Honoured Sir, Your affectionate Sert.

Edwd. Nath. Bancroft


P.S. Mr. Rose & his family give their best respects to you & pray if you please give mine to your Grandson.—

 
Addressed: A Monsieur / Monsieur Le Docr. Franklin / Ministre plénipotentaire des / Etats. unis d’Amérique. / A Passy.
Notation: Bancroft M. Edd. Nath. Chiswich, April 17. 1784
